Citation Nr: 0910862	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-14 970	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for cluster headaches, 
claimed as due to PTSD or exposure to herbicide agents.   

4.  Entitlement to service connection for peripheral 
neuropathy of the lower and upper extremities, claimed as due 
to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and P.C.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.  He served in Vietnam from July 17, 1969 to July 16, 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision, which, in 
pertinent part, denied service connection for bilateral 
hearing loss, headaches, and post traumatic stress disorder, 
and a December 2006 rating decision which denied service 
connection for peripheral neuropathy, of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Veteran and a witness testified before an RO hearing in 
March 2007.  A transcript of that hearing is of record.  The 
Veteran and a witness testified before a Travel Board hearing 
in Boston Massachusetts in October 2008.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 
and 3.326(a), see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Charles v. Principi, 16 Vet. App. 370 (2002).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appear to be outstanding Social Security 
Records and an Agent Orange examination report.  In addition, 
there is no evidence of record that VA attempted to verify 
alleged in service stressors.  Finally, the Board finds that 
the Veteran should be afforded an audiological examination.
 
The Veteran avers that he suffers from PTSD, cluster 
headaches due to exposure to herbicide agents and/or PTSD, 
peripheral neuropathy due to exposure to herbicide agents, 
and bilateral hearing loss.

The claims file contains a letter from a VA medical center in 
Bedford, Massachusetts, dated in May 2006, which indicates 
that the Veteran underwent an examination in coordination 
with his participation in the VA Agent Orange Registry.  A 
copy of a report of that examination is not associated with 
the claims file.

The claims file contains documents regarding the award of 
Social Security Administration benefits to the Veteran; 
however, the documents do not appear to be complete.  
Specifically, the record does not contain a copy of the 
determination granting benefits or the clinical records 
considered in reaching the determination.  The Board finds 
that clarification of the basis for the granting of Social 
Security benefits would be useful.  It is the responsibility 
of the VA to obtain any relevant records from the Social 
Security Administration.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992)  

The Veteran has alleged that while in the vicinity of Lai Khe 
and the Michelin Rubber Plantation in Vietnam, between 
approximately July 27 to August 27, 1969, he participated in 
the burning of approximately 35-40 Viet Cong dead bodies.  
The Veteran's DD 214 and his personnel records do not show 
that he "engaged in combat with the enemy" or was a 
prisoner of war.  Thus, his lay testimony would not be 
accepted as conclusive evidence of the actual occurrence of 
his claimed stressor(s) and further development or 
corroborative evidence will be required.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993) and Hayes v. Brown, 5 Vet. App. 
60 (1993).  There is no verified supporting evidence that his 
claimed in-service stressor, discussed above, actually 
occurred.  See 38 C.F.R. § 3.304(f).  The Board notes that 
the record does not indicate that the U.S. Army and Joint 
Services Records Research Center (JSRRC) has been contacted 
to research the Veteran's alleged service stressors.  Because 
verification of stressors is crucial to establishing service 
connection for PTSD, further effort should be made to obtain 
the information.

Finally, there is an indication that the Veteran has hearing 
loss; however there is insufficient evidence for the Board to 
determine if a hearing loss disability for VA purposes is 
established under 38 C.F.R. § 3.385.  The evidence of record 
establishes that the Veteran served in an artillery unit, and 
the Veteran has claimed that he was knocked to the ground as 
a result of a weapon explosion.  The Board finds that further 
clinical assessment and medical opinion is needed to 
adequately address the Veteran's service connection claim and 
any etiology thereof.  McLendon v. Nicholson, 20 Vet. App.79, 
81 (2006); see 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4) (2008). 

The Board finds that a VA examination, the above mentioned VA 
records, SSA records, and military records of alleged in 
service stressors may further assist the Board in developing 
a more complete picture of the Veteran's disabilities and a 
reasonable effort should be made to obtain them.  See 
38 U.S.C.A. § 5103A(b). 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision which awarded the 
Veteran disability benefits, including all 
medical records used to make the decision.  
If the search for any such records yields 
negative results, this fact should be 
clearly noted in the claims folder.

2.  Obtain a copy of the report of 
examination of the Veteran, completed in 
conjunction with his participation in the 
Agent Orange Registry at the Bedford, 
Massachusetts VA medical center, as 
referenced in a letter dated May 3, 2006 
from the Bedford, Massachusetts VA medical 
center.

3.  Information regarding the Veteran's 
service (including copies of his service 
personnel records, a listing of claimed 
stressors, and any other records relevant 
to the PTSD claim) that is of record, 
should be forwarded to U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and that organization should be requested 
to investigate and attempt to verify the 
alleged incidents that took place in Lai 
Khe, Vietnam, in the vicinity of the 
Michelin Rubber Plantation from July to 
September 1969.  If the stressor(s) cannot 
be corroborated, such should be noted.

4.  After the above instructions are 
complete, and if the Veteran's stressor(s) 
are deemed verified by VA, arrange for a 
VA psychiatric examination of the Veteran.  
The claims file should be provided to the 
examiner for review as part of the 
examination and such review should be 
noted in the examination report.  The 
examiner should provide a diagnosis for 
any acquired psychiatric disorder present.  
If PTSD is found in accordance with the 
American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, the 
specific stressor(s) which served as the 
basis for the diagnosis should be set 
forth, to include whether this was in 
service or thereafter.  To the extent that 
a determination cannot be made without 
resort to speculation, such should be 
noted in the examination report.  All 
opinions expressed should be accompanied 
by thorough rationales.

5.  Schedule the Veteran for a VA 
examination by a physician with appropriate 
expertise to identify the nature, severity 
and etiology of the Veteran's hearing loss.  
The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed (to include a 
controlled speech discrimination ability 
test (Maryland CNC) and a puretone 
audiometry test), and the results noted in 
the examination report.  If any disorder is 
determined to be present, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any hearing loss disability is 
etiologically related to the Veteran's 
active military service.  The examination 
report should include a complete rationale 
for all opinions expressed.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

6.  Thereafter, readjudicate the issues on 
appeal, considering all evidence. If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


